DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicant’s amendment filed May 9, 2022 amending claim 1 is acknowledged.
Inhibiting replication of ALT cells using the combination of FANCM siRNA and BRCA1 siRNA appears to be free of the art in view of the Declaration filed May 9, 2022 showing evidence of nonobviousness (see below).  Therefore, the search for FANCM and BRCA1 inhibitors has been extended to binding protein inhibitors, including antibodies and antibody fragments.  As such, claims 5 and 6 are no longer withdrawn.  However, claim 3 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Accordingly, claims 1, 2 and 4-7 are examined herein.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.  This action is FINAL.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A3.(a).(i) states, “whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states, “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species'  means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  
Claim 1 recites “an inhibitor of FANCM”, “an inhibitor of BRCA1” and “an inhibitor of BLM”, which are structures/compounds that are defined only by their function, namely to reduce or inhibit the function of the proteins.  Claims 1 and 2 encompass a large and very diverse genus composed of compounds that function to inhibit the expression of the proteins like transcriptional repressors and inhibitory RNAs, and compounds that interfere with a protein’s functions like small molecules and antibodies.  The genus is so structurally diverse that representative inhibitors from each class (e.g., small molecules, inhibitory RNAs, and protein binding inhibitors) would need to be well known in the prior art and/or adequately described in the specification.  The specification adequately describes inhibitory RNAs for FANCM, BRCA1 and BLM that can function to inhibit the expression of FANCM, BRCA1 and BLM, and thus, claims 4 and 7 have written description support.  However, the specification fails to adequately describe any structure of FANCM, BRCA1 and BLM inhibitors that are small molecule or binding proteins for the reasons that follow.  
The only support in the specification for inhibitors of FANCM, BRCA1 and BLM that are not nucleic acid inhibitors is “The inhibition can be at the nucleotide level using, e.g., siRNA or other inhibitors of protein expression, but also can take place at the protein level, by using protein inhibitors, such as small molecules, i.e., non-peptide based, heterocyclic molecules, inhibiting antibodies, antibody fragments which are inhibitory, and so forth.” ([0058]).  Although the specification indicates that BLM and BRCA1 antibodies were used to determine the localization of the protein in the cell ([0034], [0046]), the antibodies were not used to inhibit cell replication.  Because FANCM, BRCA1 and BLM are nuclear components and the claims are directed to a method of inhibiting cell replication, the inhibitors would need to be able to function in intact, living cells.  In the studies described in the specification, the BRCA1 antibodies were used in immunofluorescence studies, which requires fixed and permeabilized cells.  Furthermore, the specification does not provide a source, structure or sequence of the BLM and BRCA1 antibodies.   Finally, the specification does not provide any name, structure or sequence of any FANCM antibody or any small molecules that would inhibit the function of proteins in vivo.  Thus, from the specification the structure or identity of any FANCM antibody is completely unknown, and it would unpredictable whether any FANCM antibody or the BRCA1 and BLM antibodies mentioned in the specification could be used to limit cell replication of ALT cells.  
	A prior art search for small molecule inhibitors of BRCA1, BLM and FANCM indicated that only small molecule inhibitors of BLM are known in the art (Nguyen et al., Chemistry and Biology (2013), 20: 55-62).  Additionally, a search of the prior art for “FANCM inhibitor”, “FANCM antibody”, “FANCM antibody fragment” or “FANCM intrabody” resulted in no hits.  Although, antibodies to BRCA1 and BLM are described in the specification and are known in the art, only instances of using the antibodies to view the localization of the proteins via immunolocalization or exhibit protein-protein interactions via immunoprecipitation were found.  Prior art that used antibodies, antibody fragments or single chain antibodies (scFv) specific for BRCA1 and BLM to inhibit the function of the proteins in vivo could not be identified, which indicates that antibodies or antibody fragments have not been used to inhibit the function of BRCA1 and BLM in vivo previously.
	A review by Marschall, published a few months after the effective filing date of the claimed invention indicates that “While classic antibody therapies based on parenteral application can only reach extracellular targets, intracellular application of antibodies could provide speciﬁc advantages but is so far little recognized in translational research.” (Marschall et al., Computational and Structural Biotechnology Journal (2016), 14: 304–308; Abstract).  Marschall indicates that intrabodies can be quite cumbersome to develop and many antibodies do not fold well in the cytoplasm, since antibodies are typically secreted and fold in the ER (page 306, ¶2).  Marschall also teaches that intrabodies that target nuclear proteins must first fold in the cytoplasm and then be imported into the nucleus (page 306, ¶2).  A different review by Marschall reported an exhaustive list of the intrabodies developed thus far; BRCA1, BLM and FANCM were not listed (Marschall et al., mAbs (2015), 7(6): 1010-1035).  Furthermore, Marshall indicates that attempts to inhibit the function of nuclear protein p53 “showed different stability inside the cytoplasm, as expected.  One of the scFvs targeted to the nucleus or cytoplasm was expressed well as a fusion with the Ck domain.  Another scFv showed very low expression inside the cytoplasm after fusion with a Ck domain.  Interestingly, 2 intrabodies recognizing p53 mutants that were expressed in the nucleus and cytoplasm restored transcriptional activity of p53 mutants by themselves, which demonstrates that solubility depended on the properties of the intrabody rather than on the Ck domain.”  (page 1016, ¶2).  The teachings of Marschall indicate that the development of antibody fragments to use intracellularly is laborious and not straightforward, and that there is not a well-known correlation between structure of the intrabody and its activity in the cell.  
Although Applicants may argue that it is possible to screen or develop FANCM, BRCA1 and BLM scFv antibody fragments or small molecules that function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future FANCM, BRCA1 and BLM binding proteins, antibodies, antibody fragments or small molecules yet to be discovered that may function as claimed.  
Given the lack of working examples using BRCA1, BLM and FANCM binding proteins or antibodies to inhibit protein function, a lack of structural disclosure indicating what the structure of such binding proteins or antibodies would be, the lack of knowledge in the art of using BRCA1 and BLM antibodies to inhibit the protein’s function in vivo, and the total lack of binding protein, antibody or small molecule inhibitor of FANCM previously disclosed in the prior art, one skilled in the art would reasonably conclude that applicants did not possess the invention as claimed prior to the effective filing date of the claimed invention.

Response to Arguments and Declaration
Applicant’s Declaration Under 37. CFR 1.132 filed May 9, 2022 has been fully considered.  The evidence presented therein is persuasive considering the nonobviousness of using a combination of BRCA1 and FANCM siRNA for inhibiting replication of ALT cells.  However, as indicated in the rejection above, Applicants do not have sufficient written description support for binding protein inhibitors, including antibodies and antibody fragments, of FANCM, BRCA1 and/or BLM.  The binding proteins are claimed entirely in terms of their function, that is, to inhibit FANCM, BRCA1 and/or BLM in vivo.  Applicants do not provide any structural description for the binding protein inhibitors, and knowledge of FANCM, BRCA1 and/or BLM binding proteins that can be expressed and function inside cells to inhibit the proteins’ functions is lacking in the prior art.  Thus, in view of a lack of written description support of the genus of FANCM, BRCA1 and/or BLM inhibitors, the claims are not in condition for allowance.

Conclusion
Claims 1-2, 5 and 6 are rejected.
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                          

/NANCY J LEITH/Primary Examiner, Art Unit 1636